Affirmed and Memorandum Opinion filed December 18, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00644-CR

                          OMAR SALAZAR, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 405th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 15CR0517

                  MEMORANDUM OPINION

      Appellant Omar Salazar appeals the trial court’s judgment adjudicating him
guilty of the second-degree felony offense of aggravated assault with a deadly
weapon and sentencing him to nineteen years in prison. In two issues, appellant
challenges the sufficiency of the evidence supporting the trial court’s findings that
appellant violated certain conditions of his deferred adjudication community
supervision. Because appellant’s pleas of true to three other unchallenged violations
are sufficient to support the trial court’s judgment, we affirm.
                                   BACKGROUND

      In 2015, appellant pleaded guilty to the second-degree offense of aggravated
assault with a deadly weapon in exchange for seven years’ deferred community
supervision. The trial court later amended the terms of the community supervision
to also require appellant to participate in substance abuse treatment services and to
remain in therapy until released by the substance abuse treatment program.

      Before appellant’s community supervision period ended, the State moved to
revoke community supervision and adjudicate appellant’s guilt based on allegations
that appellant had violated certain conditions of his community supervision. The
State amended its allegations several times, and on July 3, 2017, a hearing was held
on the State’s third amended motion to revoke.

      At the hearing, appellant pleaded true to allegations that he had failed to report
to his community supervision officer as ordered for the months of November and
December 2016; failed to participate in community service work as approved by the
court at a rate of no less than sixteen hours per month until completed; was
unsuccessfully discharged from supportive outpatient treatment (the substance abuse
treatment program); and failed to pay certain fees and costs. Appellant pleaded not
true to other alleged violations, including an allegation that in October 2016,
appellant committed the offense of assault causing bodily injury.

      After the presentation of evidence, the trial court announced that it had found
some of the State’s allegations true and others not true. The trial court also
announced its decision to adjudicate appellant guilty of the original offense and
sentence him to nineteen years in the Institutional Division of the Texas Department
of Criminal Justice. The trial court signed a judgment on July 5, 2017, but later
clarified its rulings in a nunc pro tunc judgment signed on February 5, 2018.


                                           2
                                      ANALYSIS

      In his first issue, appellant contends that the evidence is insufficient to support
the trial court’s finding that appellant violated a condition of his community
supervision by committing the offense of assault causing bodily injury. In his second
issue, appellant contends that his plea of true to the failure to pay certain fees and
costs did not relieve the State of its burden to prove that appellant had the ability to
pay and failed to do so, and he asserts that the evidence is insufficient to support a
finding that appellant’s failure to pay was willful.

      We review a trial court’s judgment revoking community supervision and
adjudicating guilt for an abuse of discretion. Rickels v. State, 202 S.W.3d 759, 763
(Tex. Crim. App. 2006); Guerrero v. State, 554 S.W.3d 268, 273 (Tex. App.—
Houston [14th Dist.] 2018, no pet.). The trial court has discretion to revoke
community supervision when a preponderance of the evidence supports at least one
of the State’s alleged violations of the conditions of community supervision.
Guerrero, 554 S.W.3d at 273 (citing Leonard v. State, 385 S.W.3d 570, 576 (Tex.
Crim. App. 2012)).

      Proof of a single violation is sufficient to support a revocation of community
supervision. Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012); see Smith
v. State, 286 S.W.3d 333, 342 & n.36 (Tex. Crim. App. 2009) (“We have long held
that ‘one sufficient ground for revocation would support the trial court’s order
revoking’ community supervision.” (quoting Jones v. State, 571 S.W.2d 191, 193–
94 (Tex. Crim. App. 1978))). Thus, to prevail on appeal, a defendant must
successfully challenge all the findings that support the trial court’s revocation order.
See Garcia, 387 S.W.3d at 26; Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim.
App. 1980); Guerrero, 554 S.W.3d at 274.



                                           3
      Appellant complains that the trial court abused its discretion in finding true
the allegations that appellant committed the offense of assault causing bodily injury
and failed to pay certain fees and costs, but he does not challenge the trial court’s
findings that appellant (1) failed to report to his community supervision officer; (2)
failed to participate in community service work; and (3) failed to successfully
complete supportive outpatient treatment for substance abuse. As noted above,
appellant pleaded true to each of these allegations. The State also presented evidence
supporting each allegation.

      Generally, a defendant’s plea of true is sufficient on its own to support a trial
court’s decision to revoke community supervision and adjudicate guilt. See Tapia v.
State, 462 S.W.3d 29, 31 n.2 (Tex. Crim. App. 2012) (“A plea of true, standing alone,
is sufficient to support the revocation of community supervision and adjudicate
guilt.”). Therefore, we need not address the sufficiency of the evidence to support
the findings of assault causing bodily injury and the failure to pay certain fees and
costs because the trial court’s revocation of appellant’s community supervision is
supported by appellant’s plea of true to any one of the three unchallenged findings.
See id.; Garcia, 387 S.W.3d at 26; Guerrero, 554 S.W.3d at 274; see also Gobell v.
State, 528 S.W.2d 223, 224 (Tex. Crim. App. 1975) (“Since the other finding upon
which probation was revoked is unchallenged, appellant’s contention, even if
correct, would not show an abuse of discretion.”); Norton v. State, 434 S.W.3d 767,
773 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (holding that trial court did not
abuse its discretion in revoking appellant’s community supervision based on her plea
of true to failing to complete the required community service and concluding that it
was thus unnecessary to address appellant’s challenges to four other alleged grounds
for revocation).

                                          4
                                   CONCLUSION

      We conclude that appellant’s pleas of true to three violations of the conditions
of his community supervision that are not challenged on appeal are sufficient to
support the trial court’s judgment revoking appellant’s community supervision and
adjudicating guilt. We affirm the trial court’s judgment.




                                       /s/       Ken Wise
                                                 Justice



Panel consists of Justices Donovan, Wise, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             5